Citation Nr: 0510258	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for melanoma.

2.  Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from April 1944 
to January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  Thereafter, the case was 
transferred to the Manchester, New Hampshire RO.

In November 2003, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

These matters were before the Board in April 2004 when they 
were remanded for additional development.

The issue of entitlement to service connection for bilateral 
eye disability is addressed in the remand that follows the 
order section of this decision.


FINDING OF FACT

The veteran's melanoma is etiologically related his active 
military service.


CONCLUSION OF LAW

Melanoma was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the United States Navy 
from April 1944 to January 1946.  Service personnel records 
note that the veteran was stationed in Jacksonville, Florida 
from May 1944 to January 1945.  Thereafter, he was stationed 
on the U.S.S. Antietam beginning in February 1945.  He was 
awarded the Asian Pacific Ribbon.   

Service medical are negative for complaints or findings 
related to sunburn or melanoma.

A June 1979 operative report of Nashua Hospital Association 
Memorial Hospital notes that the veteran had a nevus removed 
from his back.  The veteran reported that the lesion had been 
present for several years.  The diagnosis was nevus of the 
back, possible melanoma.  Pathological testing in July 1979 
revealed that the nevus was a malignant melanoma.  
Thereafter, the veteran was admitted for wide excision of the 
previously excised melanoma.

The veteran testified during a June 2003 personal hearing at 
the RO that he spent a great deal of time working on a flight 
deck during his military service.

The veteran testified during a November 2003 videoconference 
hearing before the Board that he was exposed to excessive 
amount of sunlight while working on flight decks in the Navy.  
He maintained that he currently has melanomas as a result of 
overexposure to sunlight during his military service.  He 
indicated that he had signs of melanoma while in service.  
Specifically, he had a growth on the right side of his head.  
This growth has never been removed and physicians were 
investigating whether this lesion is a melanoma.  The veteran 
stated that he believed that the lesion was a pre-cancerous 
growth.

In a statement received by the RO in April 2004, the veteran 
stated, "As a child and throughout my adult life I have been 
extremely sensitive to sunlight and have avoided 
circumstances that would bring me in contact with extreme 
sunlight.  I have always worked inside a building, which did 
place me in a desirable environment." 

An April 2004 VA skin examination report notes the veteran's 
complaints of melanomas.  The veteran reported that he was of 
English and Irish descent.  He denied getting sunburns as a 
child.  The veteran reported that during his Naval service, 
he was stationed on a ship in Florida.  The ship sailed to 
South America and the Pacific.  The veteran stated that 
during his time in the Navy, he wore short-sleeved shirts and 
had significant exposure to the sun.  He recalled being seen 
in sick bay a few times with significant sunburn that caused 
nausea.  The veteran stated that following his military 
service, he worked indoors and did not have continued 
exposure to the sun.  The veteran stated that, throughout the 
years, he had about 25 cancerous and pre-cancerous lesions 
removed from his head, arms, back, face, chest and legs.  He 
denied any family history of skin cancer.  

Currently, the veteran saw his private physician every three 
months for surveillance of new lesions.  The examiner noted 
that the veteran was also seen in the VA dermatology clinic.  
During his most recent visit in December 2003, two areas of 
his scalp were treated with cryotherapy; these areas were 
consistent with actinic keratosis.

Examination revealed many nevi, seborrheic keratoses and 
scars on the head, chest and back.  The diagnosis was history 
of malignant melanoma with routine surveillance.  After 
reviewing the veteran's claims file, the examiner stated, 
"it is my opinion that the veteran's malignant melanoma is 
at least as likely as not due to his sun exposure while in 
the service.  This is based on the veteran's claim that he at 
all other times has avoided sun exposure, and he does not 
have any family history of malignant melanoma."

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Moreover, service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran served on the flight deck of 
a ship during his service in the Navy.  As a result of his 
duties, he was exposed to sunlight during much of his 
military service.  Following service, he was diagnosed with 
malignant melanoma.  In April 2004, a VA examiner opined that 
it was at least as likely as not that the veteran's malignant 
melanoma is due to his sun exposure while in the service.  No 
medical opinion indicating that the veteran's melanoma is not 
etiologically related to service is of record.  

Therefore, the Board finds that service connection is 
warranted for melanoma.


ORDER

Entitlement to service connection for melanoma is granted.




REMAND

The veteran also claims that service connection is warranted 
for macular degeneration because it is due to overexposure to 
sunlight during his military service.  

In an April 2004 remand, the Board directed the RO to make 
arrangements for the veteran to be afforded an examination by 
a "physician with appropriate expertise" to determine the 
etiology of any currently present bilateral eye disability.  
Specifically, the examiner was to provide an opinion as to 
"whether it is at least as likely as not" that any 
currently diagnosed eye disability is etiologically related 
to the veteran's military service, to include any exposure to 
sunlight therein.  In April 2004, a VA optometrist expressed 
the opinion that 

there is a possibility that the increased 
UV exposure could have contributed to the 
macular degeneration.  However, [the 
veteran] is 84 and this was not diagnosed 
until he was 79, so we cannot determine 
how much of it was contributed to by the 
extra UV exposure that he reports.  It 
could very well just be age-related 
macular degeneration for which there is 
no known etiology, except that UV is a 
risk factor and smoking is a risk factor.  
However, he reports having never smoked.

This opinion is not responsive to the Board's question and 
was not provided by a physician with appropriate expertise.  
It is not adequate for adjudication purposes.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C. for the following actions:

1.  The veteran should be provided an 
examination by an ophthalmologist to 
determine the etiology of any currently 
present eye disability.  The claims file 
must be made available to and reviewed by 
the examiner.

Based upon the review of the claims file 
and the examination results, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that the 
currently-diagnosed eye disability is 
etiologically related to veteran's 
military service, to include exposure to 
sunlight therein.  The rationale for all 
opinions expressed must also be provided.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral eye 
disability.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


